Citation Nr: 0907951	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-22 415	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 15, 2006 Board of Veterans' Appeals (Board) 
decision that denied service connection for the cause of the 
Veteran's death.

2.  Whether there was clear and unmistakable error (CUE) in a 
September 15, 2006 Board decision that denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and 38 C.F.R. 
§ 3.22 (2008).

3.  Whether there was clear and unmistakable error (CUE) in a 
September 15, 2006 Board decision that denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151 (West 1991).




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1942 to May 1945.  He died in August 1992.

2.  The January 2007 motion for revision on the basis of 
clear and unmistakable error (CUE) is not signed by the 
moving party.

3.  The January 2007 motion for revision on the basis of CUE 
does not specifically identify which issue(s) in the 
September 15, 2006 Board of Veterans' Appeals (Board) 
opinion to which it pertains.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2008).

In this case, the January 2007 motion for revision on the 
basis of CUE is not signed by the moving party.  It does not 
appear that the moving party has an appointed 
representative.  Also, the motion alleges error in a Board 
decision dated September 16, 2006.  However, the Board 
decision in question pertains to three issues, and the 
motion does not specify the specific issue(s) to which the 
motion pertains.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (2008), the motion is dismissed without 
prejudice.


	(CONTINUED ON NEXT PAGE)



ORDER

The motion alleging CUE in a September 16, 2006 Board 
decision that denied service connection for the cause of the 
Veteran's death is dismissed without prejudice to refiling.

The motion alleging CUE in a September 16, 2006 Board 
decision that denied entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318 (West 2002) and 38 C.F.R. § 3.22 (2008) is dismissed 
without prejudice to refiling.

The motion alleging CUE in a September 16, 2006 Board 
decision that denied entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) is dismissed without 
prejudice to refiling.



___________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


